                                                              United States Bankruptcy Court
                                                               Middle District of Tennessee
In re:                                                                                                                 Case No. 21-00053-CMW
John Terence Tennyson                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0650-3                                                  User: jlm5452                                                               Page 1 of 2
Date Rcvd: Apr 23, 2021                                               Form ID: 318                                                              Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 25, 2021:
Recip ID                   Recipient Name and Address
db                     +   John Terence Tennyson, 3701 Biltmore Ct., Mount Juliet, TN 37122-7519
cr                     +   Xingkui Guo, c/o Coles & Holton, LLP, 764 Roycroft Place, Nashville, TN 37203-5512
7250586                +   Auto Mrt, 2721 Nolensville Pike, Nashville TN 37211-2218
7250587                +   DAVIDSON CO GEN SESS CT, PO BOX 196304, NASHVILLE TN 37219-6304
7250589                +   First Choice Po, 476 W Vermont Ave, Escondido CA 92025-6529
7250591                +   GARNER & CONNER, PO BOX 5059, Maryville TN 37802-5059
7250595                +   IRS, C/O US ATTY OFFICE, 110 9TH AVE SO #A-961, NASHVILLE TN 37203-3870
7250597                +   Midland Credit Managem, 320 East Big Beaver, Troy MI 48083-1238
7250598                +   Midlandcre, 320 East Big Beaver, Troy MI 48083-1238
7250599                +   Regions Bank, Po Box 110, Hattiesburg MS 39403-0110
7250600                +   U S Dept Of Ed/gsl/atl, Po Box 5609, Greenville TX 75403-5609
7250601                +   WILSON CO GEN SESS CT, RE: 2019-CV-4358, 228 E MAIN ST, LEBANON TN 37087-2888
7250602                +   WILSON CO GEN SESS CT, RE: 2019-CV-4458, 228 E MAIN ST, LEBANON TN 37087-2888
7250603                    Wilson County Clerk & Master, 3660, 134 S College St # 200, Lebanon TN 37087

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
7262153                    EDI: PHINAMERI.COM
                                                                                        Apr 24 2021 02:43:00      AmeriCredit Financial Services, Inc., dba GM
                                                                                                                  Financial, P O Box 183853, Arlington, TX 76096
7250585                + EDI: AMEREXPR.COM
                                                                                        Apr 24 2021 02:43:00      Amex, P.o. Box 981537, El Paso TX 79998-1537
7250588                + EDI: DISCOVER.COM
                                                                                        Apr 24 2021 02:43:00      Discover Fin Svcs Llc, Pob 15316, Wilmington
                                                                                                                  DE 19850-5316
7250590                + Email/Text: bankruptcies@foxcollection.com
                                                                                        Apr 24 2021 01:22:00      Fox Collection Center, Pob 528, Goodlettsville TN
                                                                                                                  37070-0528
7250592                + EDI: PHINAMERI.COM
                                                                                        Apr 24 2021 02:43:00      Gm Financial, Po Box 181145, Arlington TX
                                                                                                                  76096-1145
7250593                    Email/Text: headwaybnc@enova.com
                                                                                        Apr 24 2021 01:22:00      Headway Capital, 175 W Jackson Blvd Suite 1000,
                                                                                                                  Chicago IL 60604
7250594                    EDI: IRS.COM
                                                                                        Apr 24 2021 02:43:00      IRS, CNTRLZD INSOLVENCY OPRTN, PO
                                                                                                                  BOX 7346, PHILADELPHIA PA 19101-7346
7250596                    EDI: JPMORGANCHASE
                                                                                        Apr 24 2021 02:43:00      Jpmcb Card, Po Box 15369, Wilmington DE
                                                                                                                  19850
7251368                + EDI: PRA.COM
                                                                                        Apr 24 2021 02:43:00      PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021

TOTAL: 9




             Case 3:21-bk-00053                   Doc 38 Filed 04/25/21 Entered 04/25/21 23:50:28                                               Desc
                                                Imaged Certificate of Notice Page 1 of 4
District/off: 0650-3                                               User: jlm5452                                                          Page 2 of 2
Date Rcvd: Apr 23, 2021                                            Form ID: 318                                                         Total Noticed: 23

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
7250604                       Xingkui Guo
7265704         *P++          AMERICREDIT FINANCIAL SERVICS DBA GM FINANCIAL, PO BOX 183853, ARLINGTON TX 76096-3853, address
                              filed with court:, Americredit Financial Services, Inc., Dba GM Financial, P.O Box 183853, Arlington, TX 76096

TOTAL: 1 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 25, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 23, 2021 at the address(es) listed below:
Name                             Email Address
AARON J NASH
                                 on behalf of Creditor AmeriCredit Financial Services Inc. dba GM Financial anash@evanspetree.com, bfox@evanspetree.com

JEANNE ANN BURTON
                                 TN24@ecfcbis.com

LEFKOVITZ AND LEFKOVITZ, PLLC
                         on behalf of Debtor John Terence Tennyson slefkovitz@lefkovitz.com
                         sllbkecf@gmail.com;khancock@lefkovitz.com;lefkovitzcvlecf@lefkovitz.com;r52946@notify.bestcase.com;mspezia@lefkovitz.c
                         om

Nicholas Alexander Holton
                                 on behalf of Creditor Xingkui Guo nick.holton@colesandholton.com josh.coles@colesandholton.com;info@colesandholton.com

PRA Receivables Management, LLC
                              claims@recoverycorp.com

SHILPINI BURRIS
                                 on behalf of Creditor Regions Bank d/b/a Regions Mortgage shilpini.burris@brockandscott.com

US TRUSTEE
                                 ustpregion08.na.ecf@usdoj.gov


TOTAL: 7




             Case 3:21-bk-00053                 Doc 38 Filed 04/25/21 Entered 04/25/21 23:50:28                                         Desc
                                              Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              John Terence Tennyson                                       Social Security number or ITIN   xxx−xx−0403
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court MIDDLE DISTRICT OF TENNESSEE

Case number: 3:21−bk−00053



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           John Terence Tennyson

                                                                          By the court: Charles M Walker
           4/23/21                                                                      United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



         Case 3:21-bk-00053                  Doc 38 Filed 04/25/21 Entered 04/25/21 23:50:28                        Desc
                                           Imaged Certificate of Notice Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



     Case 3:21-bk-00053          Doc 38 Filed 04/25/21 Entered 04/25/21 23:50:28                Desc
                               Imaged Certificate of Notice Page 4 of 4
